Citation Nr: 0943892	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, and mood without total occupational 
and social impairment. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
but not higher, for PTSD have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in 
January 2006.  This letter told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened.  notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
A March 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the holding in the Dingess 
decision.  The letter told him that he could substantiate the 
claim with evidence of the impact of his disability on 
employment. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the January 2006 
letter complied with this requirement. 

Duty to Assist

The RO has complied with VA's duties to assist the Veteran in 
substantiating his claim under the VCAA by obtaining all 
known treatment records and affording him a complete 
contemporaneous VA examination.  The Veteran was provided 
proper VA examinations in February 2006 and February 2007 in 
response to his claim for an increased rating in December 
2005. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.



Background

The Veteran was granted service connection for PTSD in a July 
2002 rating decision.  He was assigned an evaluation of 10 
percent effective January 5, 1995, an evaluation of 100 
percent effective July 4, 1996, reduced to 30 percent 
effective December 11, 1997.  In an August 2003 rating 
decision, the RO increased the Veteran's disability 
evaluation from 30 percent to 50 percent disabling, effective 
July 17, 2002.

In September 2005, the Veteran participated in a 16 day VA 
PTSD day hospital program.  A program summary indicated a 
diagnosis of chronic PTSD; and major depressive disorder in 
partial remission.  The examiner assigned a GAF of 49-51.

In February 2006, the Veteran underwent a VA examination.  
The Veteran reported that he was currently employed and had 
been for the past seven years, although he stated that he had 
been passed over for promotions because of his absences as 
well as his irritability.  He was currently on a leave of 
absence recuperating from injuries sustained in an on-the-job 
motor vehicle accident.  His doctor told him he might be out 
of work for up to four months.  He was separated from his 
wife and in the process of obtaining a divorce.  He was 
currently living with three daughter and three grandchildren.

The examiner noted the Veteran was cooperative.  He had a 
slightly slow response time to questions, but showed no other 
evidence of a thought disorder. Rate and flow of speech were 
also somewhat slowed but otherwise within normal limits.   He 
did endorse paranoid ideas, particularly about being watched 
by his supervisor at work, however, he did not have paranoid 
delusions.  He reported no hallucinations although he 
sometimes thought that he saw movement in his peripheral 
vision when there was northing there.  He denied suicidal or 
homicidal ideation.  

The examiner reported the Veteran's eye contact and 
interaction were appropriate, and he was oriented in all 
spheres.  He stated that was becoming more forgetful and 
noted that his 80 year old mother teased him that he was more 
forgetful than she was.  He endorsed a history of panic 
attacks.  He was depressed and rated his depression as an 8-
8.5 on a scale of 10.  

The Veteran reported sleep disturbance, irritability, angry 
outbursts, hyperactive startle response, and hypervigilance.  
The Veteran also reported that he was increasingly socially 
isolated.  He stated he became frustrated and angry, 
particularly since he was out of work and isolated even from 
his family.  He believed his depression had worsened although 
the examiner stated this appeared to be related to his 
unemployment from the motor vehicle accident.

The examiner diagnosed the Veteran with chronic and 
moderately severe PTSD; and, reactive depression.  The 
examiner assigned a GAF of 43.

In September 2006, VA treatment records indicated the Veteran 
was seen for treatment of major depression and PTSD symptoms.  
The Veteran reported he was still on light duty waiting for a 
change in his job. The examiner noted the Veteran's mood was 
mostly sad though not incapacitating.  The Veteran was fully 
oriented in all spheres, well groomed, and dressed 
appropriately. 

His speech and language were within normal limits, his mood 
was reported as more depressed, his affect was congruent and 
reactive.  Thinking was goal oriented with no abnormal 
associations.  The Veteran reported no current suicidal or 
homicidal intention or plan.  Attention span, memory, 
concentration, and fund of knowledge were within normal 
limits.  Insight and judgment were well preserved and there 
was no evidence of abnormal startle in session.  The examiner 
diagnosed the Veteran with recurrent and severe major 
depressive disorder, without psychosis, in remission.  The 
examiner assigned a GAF of 55.

A January 2007 VA PTSD clinic record noted the Veteran was 
interviewed in an individual session for evaluation of his 
signs and symptoms of PTSD. The examiner reported the Veteran 
had additional stressors, to include a prior job-related 
motor vehicle accident and a recent third divorce.  The 
examiner noted the Veteran persistently re-experienced events 
through recurrent, intrusive, and distressing memories, 
nightmares, and flashbacks.  The Veteran had actively avoided 
environmental stimuli/triggers, thoughts, or images that were 
reminders of Vietnam.  The Veteran had anhedonia, a 
restricted affect, and feelings of detachment and 
estrangement from others.  

The examiner noted increased arousal which persisted and was 
characterized by dissociative experiences when under stress, 
difficulty falling or staying asleep, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.  

The examiner noted the Veteran was well groomed, pleasant and 
cooperative with good eye contact and no psychomotor 
abnormalities.  His speech had normal rate, volume, and tone.  
Thought processes were linear and goal directed with no 
evidence of ruminations or delusions.  The Veteran denied 
suicidal or homicidal ideations. The examiner stated he was 
fully oriented to person, place, and time.  Attention and 
concentration were grossly intact along with memory, insight, 
and judgment.  

The examiner noted the Veteran had symptoms of PTSD, and any 
exposure to it in a work environment, currently, could result 
in exacerbation of his anxiety symptoms and could create a 
danger to himself.  His disorder resulted in poor 
concentration and difficulties in relationships with others.  
The examiner opined these impairments, though varying in 
severity over time, were permanent, therefore, the Veteran 
was permanently disabled and unable to be consistently 
employed.

The examiner diagnosed PTSD, depressive disorder, not 
otherwise specified, moderate.  The examiner stated the 
severity of psychosocial stressors was extreme and assigned a 
GAF of 48.

In February 2007, the Veteran underwent a VA examination and 
reported a worsening of his symptomatology.  He described 
himself as more depressed and bothered by anxiety symptoms.  
He found himself becoming angry and was spending more time by 
himself.  He reported that his PTSDF medication had been 
increased.  The Veteran reported that he was employed; 
however, he was put on light duty after an accident in 
January 2006 when he overturned a truck in icy conditions and 
injured himself.  He had subsequently returned to working but 
it was not the same position.

The Veteran reported intrusive thoughts two or three days per 
week and traumatic nightmares.  He reported bodily changes to 
include fatigue and weakness whenever he thought about his 
experiences in the service.  He also reported cardiac 
palpitations; however, he stated that part of this was due to 
medication he was taking for high blood pressure.  His 
emotional reaction continued to be depression, and he found 
himself depressed for two or three days in a row, with 
feelings that he could not finish or enjoy anything.  He 
found himself isolating and staying away from people.  He 
reported that he was unable to "hang out and relax" with 
his buddies. 

Easy irritation and annoyance over small matters continued to 
bother him. Sleep was extremely problematic for him, 
concentration was poor at times and he was very easily 
startled by loud noises.  Hypervigilance was problematic and 
at night he was always cautious and on guard.  When he came 
into the city, he felt people were looking at him and this 
made him feel helpless because if they decided to attack him 
he did not know what he could do with his limited physical 
ability.  The Veteran was married but separated from his 
wife.  

The examiner noted the Veteran's speech that was intact, and 
his answers to questions were appropriate and informative.  
The examiner noted the Veteran continued to have significant 
difficulty with PTSD.  The examiner diagnosed PTSD that was 
chronic and moderately severe with associated major 
depressive disorder.  The examiner assigned a GAF of 45.

In regard to the Veteran's employability classification, the 
examiner opined the Veteran's symptoms were manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment. 38 C.F.R. § 4.126(b) (2009).

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV). 38 C.F.R. §§ 4.125, 4.130.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During the appeal period, the Veteran has reported 
significant depression and anxiety, and was generally given 
GAFs indicative of severe disability.  Additionally, the 
Veteran reported his medication dosage had increased.  

Deficiencies were reported in the areas of work, family 
relations, and mood.  Deficiencies in thinking and judgment 
have not been demonstrated.  There is no evidence that the 
Veteran has attempted to attend school.  Resolving reasonable 
doubt in his favor, the Board finds that the Veteran has 
deficiencies in most of the areas needed for a 70 percent 
rating.  

A 100 percent rating is not warranted because the Veteran 
remains employed.  Although a clinical nurse stated in 
January 2007 that the Veteran was permanently disabled and 
unable to be consistently employed, a physician in a February 
2007 VA examination noted the Veteran had been employed for 
the past seven years and was currently employed. Hence, total 
social and occupational impairment has not been shown.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v.  
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran reports that he is married, but currently 
separated from his wife.  He reported that he does have three 
grandchildren who are living with him.  He avoids situations 
involving crowds of people, and noted that he was becoming 
increasingly socially isolated, to include his family. 
However, the Veteran reported that he was working and had 
been steadily employed for the past seven years.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, effective from September 6, 2005, 
the date it became factually ascertainable the Veteran's 
disability increased in severity based on the evidence of 
record.  His history demonstrates clear occupational and 
social impairment, with deficiencies in most areas.  With 
respect to whether his disability warrants a total 100 
percent disability rating, however, the Board finds that the 
preponderance of the evidence is against such a finding. 

The Veteran has not been shown to have gross impairment in 
thought processes or communication.  Further, there is no 
evidence that the Veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
Veteran's PTSD has caused a persistent danger of hurting 
himself, or that he is unable to maintain a minimal level of 
personal hygiene.  He is not disoriented as to time or place, 
and there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  The Veteran 
has been able to maintain steady employment throughout the 
appeal period without reports of reduced reliability or 
productivity.

As such, the Board finds that an evaluation in excess of 70 
percent is not warranted.


Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the symptoms of the Veteran's PTSD 
consist of deficiencies in most of the areas described in the 
criteria for a 70 percent rating.  There have been no reports 
of symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted. 


Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  Although 
a clinical nurse stated in a January 2007 VA PTSD clinic note 
that the Veteran was permanently disabled and unable to be 
consistently employed, a physician in a February 2007 VA 
examination noted the Veteran had been employed for the past 
seven years and was currently employed.  

The evidence that does not show that PTSD prohibits the 
Veteran from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  Accordingly, the Board concludes that 
a TDIU rating is not warranted. 




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability evaluation of 70 percent for PTSD 
is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


